DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/01/2022 to the Office Action mailed on 11/02/2021 is acknowledged.
Claim Status
Claims 1, 25-29, 31, and 47-59 are pending. 
Claims 2, 3, 5, 7, 9, 11, 12, 14, 5, 20, 22, 33 and 46 are canceled and claims 4, 6, 8, 10, 13, 21, 23, 
24, 30, 32 and 34-45 were previously cancelled.
Claims 1, 27, 29, 31 are currently amended.
Claims 1, 25-29, 31, and 47-59 have been examined.
Claims 1, 25-29, 31, and 47-59 are rejected.
Priority
	Priority to CON PCT/IB2021/000005 filed on 01/07/2021, which claims priority to application 62/959738 01/10/2020 is acknowledged. 

Drawings
	The drawings filed on 09/09/2021 are accepted.

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This a new ground of rejection necessitated by the amendments to the claims. 
Claims 1, 25-29, 31, and 47-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the pharmaceutical composition is administered before bedtime”. However, it is not clear what amount of time encompasses “before” in relation to bedtime. Is time 1 min before or several hours before one goes to bed?
	Claims 25-29, 31, and 47-59 are rejected as being indefinite for being directly or indirectly dependent on claim 1 and therefore incorporating all of the limitations of claim 1. 
	Claim 59 recites “the site to which the composition was administered is generally maintained”. It is not clear what “generally maintained” means. The instant specification does not provide a definition nor is this a term of art. Does generally maintained mean in relation to hygiene or with regard to removal of the ointment, or some other meaning?

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1, 25-29, and 31 under 35 U.S.C. 103 as being unpatentable over Alster et al. (US Patent 9463201, Published 10/11/2016) in view of Caspi et al. (US Patent Application Publication 2018/0303906, Published 10/25/2018) is withdrawn in view of the amendments to the claims.


This is a new ground of rejection necessitated by the amendments to the claims.
Claims 1, 25, 27-29, 31, 47-53 and 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alster et al. (US Patent 9463201, Published 10/11/2016) in view of Whitten et al. (US Patent Application Publication 2008/0318939 A1, Published 12/25/2008).
The claims are directed to a method of treating a disease or disorder in or around the eye such as meibomian gland dysfunction comprising administering therapeutically effective amount of an ointment pharmaceutical composition comprising 0.1 -10% selenium disulfide to an ocular surface, surrounding ocular tissue, or a combination thereof and wherein the composition is not administered during daytime. 
Alster et al. teach Meibomian gland dysfunction, or MGD, is a leading contributor of dry eye syndrome and is often characterized by a keratinized obstruction of the terminal duct of the meibomian gland (column 1, lines 13-16). Alster et al. further teach the use of selenium disulfide for the treatment of meibomian gland and removal of kertanized obstruction of the meibomian gland (column 1, lines 20-27, column 4, line 7,  column 8, line 52, and column 10, lines 38-58, Example 3, and prior art claims 2-4). The concentration of selenium disulfide is taught to be 01.-10% (column 1, lines 42-45 and column 10, lines 38-58, Example 3, and prior art claims 2-4). The composition comprising selenium disulfide is an ointment (column 10, lines 52-53). Selenium disulfide is keratolytic agent similar to salicylic acid (abstract).

Whitten et al. teach that ophthalimic formulations can include ointments; wherein ointments tend to blur patient vision as they remain viscous and are not removed easily by tear fluid. Thus ointments are generally used at night (paragraph 0257).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application apply the ointment of Alster et al. at nighttime and not during the day and have a reasonable expectation of success. One would have been motivated to do so since Whitten et al. teach that ointments should be applied at nighttime as day time application causes vision blurring. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 1, 25-29, 47-53 and 56-59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Galia (US Patent 3236730, Published 02/22/1966) in view of Alster et al. (US Patent 9463201, Published 10/11/2016) and Whitten et al. (US Patent Application Publication 2008/0318939 A1, Published 12/25/2008).
The claims are directed to a method of treating a disease or disorder in or around the eye such as blepharitis comprising administering therapeutically effective amount of a pharmaceutical composition comprising 0.1 -10% selenium disulfide to an ocular surface, surrounding ocular tissue, or a combination thereof and wherein the composition is not administered during daytime. 
Galia et al. teach a composition comprising a nonsensitizing antiseptic, a detergent, a keratolytic agent and a chelating agent (column 1, lines 40-44). The composition has treatment of blepharitis (column 1, lines 14-17). The composition is instilled into the eye (column 2, lines 30-65).

The teachings of Alster et al. and Whitten et al. are discussed above.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to substitute selenium disulfide for the preferred keratolytic agent of Galia et al. and have a reasonable expectation of success. One would have been motivated to do so since they are functional equivalents as taught by Alster et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application apply the ointment of Alster et al. at nighttime and not during the day and have a reasonable expectation of success. One would have been motivated to do so since Whitten et al. teach that ointments should be applied at nighttime as day time application causes vision blurring. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617